Citation Nr: 9922495	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-44 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for left knee contusion and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to November 1969 
and from May 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's left knee contusion is manifested by 
subjective complaints of occasional locking and giving way, 
as well as minimal objective evidence of ligamentous laxity.  
Other symptoms of the left knee disability include X-ray and 
arthroscopic evidence of degenerative arthritis, pain and 
crepitus on motion, tenderness to palpation, as well as 
subjective complaints of constant knee pain.  


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
20 percent for a left knee contusion, characterized as 10 
percent for left knee contusion and 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.


Factual Background

The veteran submitted his original disability claim in August 
1993, seeking compensation a left knee disorder and other 
conditions.  In connection with his claim, the veteran was 
afforded a VA examination in October 1993.  Subjective 
complaints included constant left knee pain and cracking and 
grinding.  He was unable to be on his feet for more than two 
or three hours and was unable to kneel or squat.  The 
examiner noted findings from a private physician.  
Examination revealed patellar tenderness, more marked 
medially, and moderate crepitation.  There was flexion to 135 
degrees with moderate discomfort only.  There was no 
effusion.  X-rays of the left knee were essentially 
unremarkable and interpreted as likely normal for the 
veteran's age.  The diagnosis was contusion of the left knee 
and degenerative arthritis of the left knee.     

The RO obtained medical records from Steven M. Bardolph, 
M.D., of Northern Orthopedics.  The veteran presented in July 
1993 with complained of left knee pain, particularly with 
stairs or squatting, and intermittent swelling.  The knee did 
not give out or lock.  Examination revealed marked, painful 
patellofemoral crepitation and tenderness over the medial 
joint line and posterolaterally.  Arthroscopy performed in 
August 1993 supported a diagnosis of severe chondromalacia 
patella and moderate degenerative arthritis of the medial 
compartment of the knee.  Notes dated in November 1993 
revealed that the knee was very sore and had crepitation with 
motion.  Dr. Bardolph prescribed DayPro.  In a November 1993 
statement, Dr. Bardolph described activities or circumstances 
that might cause the veteran to experience increased left 
knee problems, as well as restrictions for activities.  

The veteran submitted a statement in November 1993 in which 
indicated that he had purchased and used a cane based on a 
recommendation from Dr. Bardolph.  

Records from Central Lakes Medical Center and Pine and Lakes 
Clinics showed complaints of left knee pain years before the 
veteran filed his claim.  

In a June 1994 rating decision, the RO established service 
connection for a left knee contusion and degenerative 
arthritis and assigned a 10 percent disability rating 
effective from the date of the August 1993 claim.  The 
veteran timely appealed the decision with respect to the 
rating assigned.  

In his August 1994 substantive appeal, the veteran indicated 
that he had quite severe pain when he tried to achieve full 
range of left knee motion.  He sometimes had to move the knee 
with his hands.  He used a cane to walk and to assist in 
rising from a seated position.  He continued to have constant 
knee pain that restricted his activities. 

In October 1994, the veteran testified at a personal hearing.  
He walked with a cane.  Left knee symptoms included constant 
pain, catching and locking, occasional giving out, and a 
feeling of looseness.  The veteran primarily worked as a 
marine mechanic, though he was currently unemployed.  Such 
employment required some stooping, bending, and lifting.  
Knee problems hampered his job performance.  The activity 
restrictions provided by Dr. Bardolph interfered with his 
ability to get a job.  The veteran had tried DayPro, but it 
did not seem to help.  He was not currently taking any 
medications except for an occasional aspirin.  His activities 
were limited by an inability to walk long distances or sit 
for long periods of time.  He could sit or walk for about 
one-half hour.  If he walked until he had pain, the pain 
continued for a couple days and the knee swelled.  Dr. 
Bardolph told the veteran he would eventually need a knee 
replacement.  

Thereafter, the RO received additional records from Dr. 
Bardolph.  The veteran indicated in August 1994 that it now 
hurt too much to walk without the cane.  The knee swelled all 
the time and caught if he bent it too far.  Examination 
revealed full flexion and extension with no laxity.  There 
was pain with patellofemoral rocking and tenderness over the 
medial joint line.  Meniscal tests were negative.  The 
veteran returned in November 1994.  His complaints were 
essentially unchanged.  On examination, tight flexion caused 
a "clunk" in the anteromedial aspect of the knee.  Dr. 
Bardolph was unsure why the veteran was having so much knee 
trouble.  He recommended a repeat arthroscopy.  Subsequent 
notes revealed subjective complaints of worsening knee 
problems but no objective changes in knee status.    

The veteran underwent a VA orthopedic examination in April 
1998.  The examiner noted that arthroscopy was to be 
scheduled later.  The veteran walked with a cane and 
demonstrated great difficulty without it.  He could walk on 
even surfaces or sit for about one hour.  He could stand in 
one place for about 15 minutes.  He was unable to climb 
stairs due to pain.  Subjective complaints included 
significant pain most of the time, weakness, occasional 
locking, snapping and grinding, occasional swelling, and pain 
with mobility.  Examination of the left knee was negative for 
neurological deficit or muscular wasting.  Knee motion was 
from 0 to 140 degrees with some pain.  The knee was tender 
and demonstrated some subpatellar crepitus.  There was 
questionable laxity of the medial collateral ligament.  
Examination was negative for erythema, effusion, or locking.  
The veteran had discomfort on movement of the knee and the 
patella.  The diagnosis was chondromalacia of the patella and 
probable degenerative changes of the left knee.  The examiner 
commented that the veteran had rather limited function, 
required the use of a cane, and had quite a bit of 
discomfort.  He had significant disability due to pain and 
weakness in the left leg.   

In June 1998, the veteran presented for another VA orthopedic 
examination.  His subjective complaints were essentially 
unchanged.  The examiner noted that the veteran walked with a 
cane and with the knee kept in extension.  Examination 
revealed crepitation in the left knee at about 90 degrees.  
Patellar compression elicited pain from the veteran.  
Stiffening the left leg for straight leg raising caused pain 
in the knee.  There was knee tenderness at the lateral and 
medial joint space.  Ligaments were normal.  Left knee motion 
was from 0 to 120 degrees with pain throughout the entire 
maneuver.  The diagnosis was traumatic arthritis of the left 
knee.  The examiner commented that the veteran had chronic 
left knee pain that limited the type of work he could do and 
his ability to perform many activities of daily living.     

In an April 1999 rating decision, the RO granted an increase 
to 20 percent for the left knee disability effective from the 
original date of claim in August 1993.  The veteran opted to 
continue his appeal.   


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

By a rating action in April 1999, the veteran's left knee 
disability was characterized as left knee contusion with 
degenerative arthritis.  The RO has consistently rated the 
left knee disability by analogy to Diagnostic Code (Code) 
5257, other impairment of the knee.  38 C.F.R. § 4.71a.  
However, the RO recognized the need to acknowledge the 
presence of arthritic changes in the knee, thus the 
assignment of the 20 percent rating. 

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261 or if there is X-ray evidence of 
arthritis and painful motion.  VAOPGCPREC 9-98.  The opinion 
also specified that the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability. Id.  

The Board acknowledges that the above-cited General Counsel 
opinions were issued at different times during the course of 
the veteran's appeal and do not appear to have been 
considered by the RO.  Typically, a remand would be required 
to permit the RO to make an initial determination on the 
claim in light of the opinions.  However, the Board has 
already determined that the opinions are applicable in this 
case. 

Under Code 5257, a 10 percent rating is in order when there 
is slight disability from recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is assigned 
when there is moderate disability.    

Initially, the Board notes here that the other diagnostic 
codes with ratings greater than 20 percent.  However, these 
diagnostic codes are factually inapplicable in this case.  
See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of the knee), 
Code 5260 (limitation of leg flexion), Code 5261 (limitation 
of leg extension), and Code 5262 (impairment of the tibia and 
fibula).  The Board will therefore evaluate the claim under 
Code 5257.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

The veteran's subjective complaints include occasional 
locking and a feeling of looseness.  There is only minimal 
objective evidence of ligamentous laxity.  Therefore, the 
Board cannot conclude that the disability picture more nearly 
approximates moderate disability as required for a 20 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for a left knee contusion.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (stating that, with respect to Code 5257, where the 
diagnostic code is not predicated on loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown 
is not appropriate).  

Degenerative arthritis is rated according to limitation of 
motion of the affected part.  Code 5003.  A 0 percent rating 
is assigned under Code 5260 when leg flexion is limited to 60 
degrees.  A 0 percent rating is assigned under Code 5261 when 
leg extension is limited to 5 degrees.  38 C.F.R. § 4.71a.    

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (defining the major joints, including the knee, for 
the purpose of rating disability from arthritis).   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The RO recognized the need to acknowledge the arthritic 
process affecting the left knee, thus awarding an additional 
10 percent rating for the overall knee disorder under 
Diagnostic Code 5257.  However, as noted earlier, the left 
knee contusion causes impairment consistent with no more than 
a 10 percent rating.  The Board finds that the evidence 
supports entitlement to a separate 10 percent disability 
rating for left knee degenerative arthritis.  Initially, the 
Board initially that the medical evidence fails to reveal 
limitation of left knee motion that satisfies the criteria 
for a 0 percent rating under either Code 5260 or Code 5261.  
However, there is satisfactory arthroscopic and X-ray 
evidence of degenerative joint disease.  VA examiners in 
April and June 1998 found evidence of left knee pain on 
motion, as well as crepitus on motion and tenderness to 
palpation.  The veteran requires the use of a cane to walk.  
He also relates subjective complaints of constant knee pain.  
Considering all the evidence of record, the Board finds that 
the evidence supports entitlement to a separate disability 
rating for arthritis in the amount of 10 percent.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.40, 
4.45, 4.59, 4.71a, Code 5003; VAOPGCPREC 23-97; VAOPGCPREC 9-
98.   

Finally, the Board does not find any evidentiary basis for an 
extra-schedular rating for the left knee disability.  That 
is, there is no evidence of marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There have been no 
hospitalizations.  Also, there is no assertion or evidence 
suggesting an impact on employment beyond what it 
contemplated within the rating schedule.  


ORDER

Entitlement to a disability rating greater than 20 percent 
for a left knee contusion, characterized as 10 percent for 
left knee contusion and 10 percent for degenerative arthritis 
of the left knee is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

